I respectfully dissent from the decision of the majority concerning the third assignment of error.
The appellant requested discovery of all materials discoverable under Crim.R. 16, including "any statements or summaries thereof attributed to the Defendant." Arguably, oral statements not reduced to writing were within the scope of the request. The state provided copies of written statements or summaries pursuant to the Montgomery County Common Pleas Court Management Plan. The oral statement to which Officer Putnam later testified was not produced or discovered.
Crim.R. 16(B)(1)(a) applies to written or recorded statements of the defendant and written summaries of any oral statement, or copies thereof, made by the defendant to a prosecuting attorney or law enforcement officer. The statements of appellant to which Officer Putnam testified were neither written, recorded, nor reduced to written summary. They were not discoverable under the express requirements of Crim.R. 16.
The majority relies on State v. Parsons (1983), 6 Ohio St. 3d 442, 6 OBR 485, 453 N.E.2d 689, for its holding that an oral statement is subject to discovery under Crim.R. 16. Parsons
involved an oral statement not discovered, and in the syllabus the Supreme Court appears to extend discovery to oral statements. However, the decision turns on other issues.
In Parsons, a request was made by the defendant for discovery of both oral and written statements. In response, the prosecution stated that neither the defendant nor his codefendant had made any statements. The state later introduced an oral statement of the codefendant, over objection. The Supreme Court observed that the statement should have been produced in discovery, but found no abuse of discretion in permitting its introduction. The court did not say how or why the oral statement was discoverable. *Page 80
Parsons cites with approval United States v. Lewis
(C.A.D.C.1975), 511 F.2d 798. In that case, the prosecution affirmatively represented, in response to a motion to suppress, that "[t]he defendant did not make any statements at the time of his arrest which the government intends to use against him." Id.
at 799. The prosecution later attempted to introduce an oral statement of the accused. It was permitted by the trial court. The Court of Appeals for the District of Columbia found that the trial court abused its discretion in failing to exclude the evidence, or grant other relief, because of the misrepresentation. There was no finding that the oral statement was per se discoverable under Fed.R.Crim.P. 16, which is also limited to written materials.
In both Parsons and Lewis, therefore, affirmative representations were made either that no statement was made or that if a statement was made it would not be used. Any consideration given to excluding the evidence was based on the fact of the misrepresentation, not on a conclusion that the oral statement was discoverable.
I believe that the rule of the Parsons syllabus extending Crim.R. 16 to oral statements repeats dicta in the opinion and is not consistent with the rule of the case. At most,Parsons permits the trial court to exclude evidence of an oral statement when the state has affirmatively misrepresented the existence of the statement or its intention to use it.
There is no indication in the record before us, and appellant does not argue, that the appellee affirmatively misrepresented the existence of the evidence offered by Officer Putnam or the state's intention to use it. Absent that showing, I could not find that the trial court abused its discretion in permitting introduction of that evidence.
While I believe that the trial court did not commit reversible error, I am, nevertheless, sympathetic to the concerns expressed by the majority that the police and prosecutor should not subvert the purposes of discovery by the expedient of not making a record of crucial evidence. There may be a practice of withholding such evidence for rebuttal in order to impeach a defendant who has testified to the contrary in his own defense. If so, the practice effectively denies an accused facts or information which he reasonably requires to prepare his defense and plan his defense strategy. See State v. Moore
(1988), 40 Ohio St. 3d 63, 531 N.E.2d 691. It should be avoided, or even prohibited. However, any requirement that oral statements not reduced to written record must be produced upon a discovery request for them should be made through modification of Crim.R. 16, not by decisional rule.
I would overrule the assignment of error. *Page 81